Citation Nr: 9925021	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a disability 
manifested by urinary problems.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

(The issue of entitlement to an apportionment of the 
appellant's VA improved pension benefits is the subject of a 
separate decision)

(The issues of entitlement to waiver of recovery of 
overpayment of improved pension benefits in the amount of 
$3,431.67 and entitlement to waiver of recovery of 
overpayment of improved pension benefits in the amount of 
$5,408.00, to include the issue of whether the request for 
waiver was timely filed, are also the subject of a separate 
decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1972 
to November 1974 and from December 13-30, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A May 1996 rating decision, in pertinent 
part, denied service connection for sinusitis, urinary 
problems, and a back disability.  

In August 1997, the Board remanded the above claims in order 
to provide the appellant a personal hearing before a Member 
of the Board in accordance with his request.  In May 1999, a 
hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  Therefore, these claims are 
ready for appellate review.

While this case was in remand status, the appellant also 
perfected his appeal to the Board from a June 1998 rating 
decision which denied entitlement to service connection for 
hypertension and found that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a skin disorder and nervous condition.  These 
issues are the subject of the REMAND herein.

In his November 1998 notice of disagreement, the appellant 
indicated that he was appealing the June 1998 rating 
decision, including his claim for "post disorder stress."  
It appears that the appellant is claiming entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This issue has not been adjudicated by the RO.  The 
regulations regarding entitlement to service connection for 
PTSD are different than those pertinent to service connection 
for other psychiatric disorders, which is the claim now on 
appeal.  Therefore, this issue is not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  This issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence showing that appellant 
currently has sinusitis, a urinary disorder, or a back 
disorder. 

2.  During service, the appellant was treated for sinusitis 
and back strain and for complaints of difficulty urinating. 

3.  There is no medical evidence of a link between the 
claimed sinus, urinary, and back disorders and any disease or 
injury in service.

4.  The appellant's claims for service connection for 
sinusitis, a disability manifested by urinary problems, and a 
back disability are not plausible.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for sinusitis, a disability manifested by 
urinary problems, and a back disability, and there is no 
statutory duty to assist him in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In April 1996, the appellant filed claims for service 
connection for sinusitis, urinary problems, and back 
problems. 

The appellant's service medical records showed treatment for 
complaints of back pain in September and October 1973.  On 
September 21, 1973, he complained of backache and reported 
that he had probably hurt his back while lifting.  
Examination showed slight spasms, and the examiner's 
impression was back strain.  On September 27, 1973, he 
complained of back pain and was provided Valium and placed on 
light duty.  On October 2, 1973, it was noted that he had 
incurred back trauma two weeks earlier.  Examination showed 
severe spasms, strain of the left and right lower back, and 
limitation of motion.  The examiner's impression was moderate 
to severe back strain, and the appellant was placed on light 
duty and provided medication.  On October 23, 1973, the 
appellant reported onset of back pain after lifting heavy 
objects three weeks earlier.  Physical examination showed no 
evidence of organic disease.  There were no spasms, and he 
had full range of motion and normal reflexes.  On October 29, 
1973, the appellant stated that he was doing fine with only 
occasional aching.  Physical examination was within normal 
limits, and the diagnosis was no pathology. 

The appellant was treated for sinusitis in June 1974 and 
provided medication.  In July 1974, he complained of 
difficulty urinating, and he stated that he had noticed 
bright red blood when urinating.  He also complained of left-
sided low back pain.  It was noted that laboratory tests were 
within normal limits.  On the Report of Medical History 
completed in December 1974, the appellant denied having nose 
trouble, sinusitis, frequent or painful urination, kidney 
stone or blood in urine, or recurrent back pain.  With the 
exception of some scars, all clinic evaluations were normal.

In 1976, the appellant reenlisted in the service.  The Report 
of Medical Examination dated in July 1976 showed that 
clinical evaluation of his sinuses and spine were normal.  
The only abnormality noted of the genitourinary system was a 
hydrocele on the right.  A letter from Frederick Feder, M.D., 
dated in November 1976 indicated that the appellant did not 
have a history of genitourinary problems.  A physical 
examination showed no abnormalities, and urinalysis was 
negative for hemoglobin and bacteria. 

At the time the appellant filed his claims for service 
connection in 1996, the following evidence was associated 
with the claims file:  (1) reports of VA examinations 
conducted in September 1984 and December 1992; (2) records 
from Sparks Regional Medical Center dated from August 1983 to 
August 1992; (3) records from Harbor View Mercy Hospital 
dated in September and October 1991; (4) records from Baker 
Clinic dated in October 1992; (5) VA hospitalization records 
from 1978, 1984, and 1991; (6) records from A.B. Hathcock, 
M.D., dated in May 1987; (7) records from Holt Krock Clinic 
dated from March 1984 to May 1985; and (8) letter from Robert 
Barker, M.D., dated in April 1978. 

None of the above records showed diagnosis of sinusitis, a 
urinary disorder, or a back disability.  Records from Holt 
Krock Clinic dated in March 1984 indicated that the appellant 
denied having urinary frequency or dysuria.  The VA 
examination report from September 1984 indicated that 
examination of his sinuses, genitourinary system, and 
musculoskeletal system was normal.  Emergency room treatment 
records from Sparks showed frequent treatment for bronchitis 
and upper respiratory infections, but not for sinusitis.  
During hospitalization at Sparks in January 1987, examination 
of the appellant's back was unremarkable.  During that same 
period of hospitalization, the appellant reported having 
various respiratory problems such as hyperventilation, 
dyspnea on exertion, and cold with nonproductive cough, but 
he did not complain of sinus problems.  The records from 
Harbor View dated in September 1991 indicated that the 
appellant complained of back pain following a stab wound. 

A May 1996 rating decision denied the appellant's claims for 
service connection for sinusitis, urinary problems, and a 
back disability, finding that there was no evidence showing 
permanent residuals or chronic disability following the 
inservice treatment.  In his notice of disagreement, the 
appellant maintained that he did have permanent residuals of 
these conditions; he stated that he still had these problems. 

In August 1997, the Board remanded these claims in order to 
provide the appellant a hearing before the Board.  While this 
case was in remand status, the following evidence was 
obtained:  (1) the report of a field examination conducted in 
June 1997; (2) duplicate hospitalization records from Sparks 
Regional Medical Center; (3) a memorandum recommending the 
appellant be discharged from service in 1976; (4) VA 
treatment records dated from August 1996 to December 1997; 
and (5) reports of VA examinations conducted in 1998.  

None of these records showed diagnosis of sinusitis or a 
urinary disorder.  A VA psychiatric progress note dated in 
September 1996 indicated that the appellant had a history of 
lumbar spine syndrome with numbness in the legs.  He was also 
having upper respiratory infection symptoms.  A VA primary 
care progress note dated in July 1997 indicated that the 
appellant had multiple complaints including headache, 
multiple joint stiffness in the morning, upper lumbar pain, 
chronic nasal drainage, and chronic numbness of the legs.  
The examiner's assessments included chronic low back pain and 
muscle tension headaches.  During the January 1998 VA 
psychiatric examination, the appellant complained of back 
pain and shortness of breath.  On Axis III, the examiner 
indicated "back pain." 

In May 1999, the appellant had a personal hearing.  He stated 
that his inservice treatment consisted of medication.  His 
biggest problem during service was back pain.  He stated that 
he was treated for his back over the course of a year during 
service.  He stated that he has pain in the middle of the 
back down the sides, and this is the same location as during 
service.  He stated that he sought treatment for his back at 
the VA Medical Center in Fayetteville approximately two years 
after service.  He also went to a civilian doctor in 1983 or 
1984, and a diagnosis of sprain was rendered. 

The appellant testified that he began having problems with 
his sinuses during service.  He would get congested, sneeze, 
and have watery eyes.  He also had headaches.  He was given a 
nasal spray.  He stated that he sought treatment at VA 
approximately eleven years after service and was provided an 
inhaler.  He was also taking Benadryl. 

The appellant testified that he had had painful urination 
during service, and it continued to hurt every time he 
urinated.  He had seen blood in the urine one time.  He now 
also has difficulty urinating at times.  He stated that he 
had been told he has a "urinary tract," but he did not know 
if it was an infection. 



II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

With respect to each of these claims, the appellant has 
failed to satisfy the first element of a well-grounded claim 
for service connection.  There is no medical evidence showing 
current diagnosis of sinusitis, any chronic urinary disorder, 
or any chronic back disorder.  None of the post-service 
medical evidence associated with the claims file (which dates 
from 1978 to 1998) showed treatment for sinus or urinary 
problems.  He recently complained of back pain, and the 
examiner indicated that the appellant had chronic back pain.  
The appellant's current complaints of back pain are symptoms 
only and do not constitute a diagnosed medical disorder.  The 
other recent diagnosis of record, that of "history of lumbar 
spine syndrome," also does not indicate that the appellant 
has a current back disorder since the examiner classified it 
as "history of" rather than stating that the appellant 
currently has this condition.

The appellant is not entitled to compensation simply because 
he incurred a disease or injury during service.  There must 
be proof that he currently has residuals from that disease or 
injury.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

The appellant maintains that he is currently being treated at 
the VA Medical Center for the claimed disorders.  The latest 
VA treatment records associated with the claims file are 
dated in 1997.  Even if additional VA records exist which 
would show current diagnosis of sinusitis, a urinary 
disorder, and/or a back disability, these claims would still 
not be well grounded.  As discussed above, the appellant's 
service medical records showed treatment for sinusitis and 
back strain and complaints of difficulty urinating.  However, 
there is no indication that medical evidence exists that 
would show a nexus, or link, between a disease or injury 
incurred during service and the claimed sinus, urinary, and 
back disorders.  

Contrary to the appellant's assertions, his service medical 
records did not show treatment for chronic sinus, urinary, or 
back conditions.  The inservice treatment was for what 
appeared to be acute and transitory disorders because (a) the 
appellant denied experiencing such problems upon his 
separation from service in 1976, and (b) there is no evidence 
showing complaints of or treatment for these problems between 
1978 and the claims for compensation in 1996.  None of the 
medical evidence prior to the appellant's claim for 
compensation showed a reported history of chronic sinus, 
urinary, or back problems since his period of military 
service.  The appellant has not stated that a medical 
professional has ever rendered an opinion that any of his 
sinus, urinary, or back complaints are related to his active 
service in any manner or that any of the claimed disorders 
began in service.  

The appellant's contentions that he currently has sinusitis, 
urinary problems, and a back disorder that are related to his 
military service are not competent evidence that there is a 
connection between the claimed conditions and his inservice 
treatment.  He is certainly competent to state that he now 
experiences symptoms that are similar to those he had during 
service.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that there is a 
plausible relationship between the claimed sinus, urinary, 
and back conditions and a disease or injury incurred during 
the appellant's military service, his claims for service 
connection are not well grounded. 

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication").  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims.  The appellant has at no time 
indicated that a medical professional has told him that he 
has sinusitis, a urinary disorder, or a back disorder as a 
result of his military service.  

The appellant testified that he sought treatment at the VA 
Medical Center in Fayetteville for the claimed conditions as 
early as 1976.  The earliest treatment records associated 
with the claims file are dated in 1996.  The Board concludes 
that it is not necessary to remand this case to obtain these 
records.  Even if VA records existed which showed treatment 
for back sprain in 1976 and for sinusitis in 1983-84, as the 
appellant testified, such evidence would not be sufficient to 
well ground these claims.  The fact remains that no medical 
professional has concluded that the appellant has sinusitis, 
a urinary disorder, or a back disorder that is related to an 
inservice disease or injury or that began during service, and 
the appellant has not maintained such.  In light of the lack 
of medical nexus evidence, any records showing treatment for 
the claimed conditions in the late 1970s or early 1980s would 
still not well ground the appellant's claims.  Therefore, an 
attempt to obtain these records is not warranted.  A remand 
would simply serve to impose an unnecessary burden with no 
gain to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links the claimed sinus, urinary, and back 
disorders to a disease or injury during service, the claims 
for service connection must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  There is no duty to assist further 
in the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for sinusitis, a disability 
manifested by urinary problems, and a back disability is 
denied.


REMAND

As indicated above, while this case was in remand status, the 
appellant perfected his appeal to the Board from a June 1998 
rating decision which denied service connection for 
hypertension and found that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a skin disorder and acquired psychiatric 
disorder.  In the appellant's December 1998 substantive 
appeal, he requested a personal hearing before a Member of 
the Board at the RO.  Since he has not been provided a 
hearing on these claims in accordance with his request, it is 
appropriate to remand these claims for due process reasons.  

Accordingly, these claims are REMANDED for the following:

Schedule the appellant for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed; however, he is free 
to submit additional evidence or argument to the RO while 
this case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of 
these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

